Cite as 2022 Ark. App. 239
                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CV-20-77


CAMDEN PROGESSIVE ELDERCARE
SERVICES, INC., D/B/A OUACHITA                Opinion Delivered   May 18, 2022
NURSING AND REHABILITATION
CENTER                                        APPEAL FROM THE OUACHITA
                       APPELLANT              COUNTY CIRCUIT COURT
                                              [NO. 52CV-17-158]
V.
                                              HONORABLE DAVID F. GUTHRIE,
                                              JUDGE
SHEILA WHITNEY, AS PERSONAL
REPRESENTATIVE OF THE ESTATE                  REVERSED AND REMANDED
OF LILLIE WHITNEY, AND ON
BEHALF OF THE WRONGFUL DEATH
BENEFICIARIES OF LILLIE WHITNEY
                        APPELLEE


                              KENNETH S. HIXSON, Judge

       This is an appeal from an order denying summary judgment on charitable immunity

in a nursing-home-negligence case.1 The appellee, the estate of Lillie Whitney2 (Whitney),

filed a lawsuit against appellant, Camden Progressive Eldercare Services, Inc., d/b/a


       1
       As a general rule, the denial of a summary-judgment motion is neither reviewable
nor appealable. Ark. Elder Outreach of Little Rock, Inc. v. Thompson, 2012 Ark. App. 681, 425
S.W.3d 779. The general rule does not apply, however, where the refusal to grant a summary-
judgment motion has the effect of determining that the appellant is not entitled to its defense
of immunity from suit because the right of immunity from suit is effectively lost if a case is
permitted to go to trial. Id. Therefore, the order denying summary judgment is appealable.
       2
        Sheila Whitney, as personal representative of the estate of Lillie Whitney, and on
behalf of the wrongful death beneficiaries of Lillie Whitney.
Ouachita Nursing and Rehabilitation Center (Camden PES), alleging negligence, medical

malpractice, breach of admission agreement, breach of provider agreement, and violations

of the Arkansas Deceptive Trade Practices Act. Camden PES filed a motion for summary

judgment, arguing that it was entitled to charitable immunity. The trial court denied the

motion for summary judgment, finding that there were issues of material fact as to whether

Camden PES was entitled to charitable immunity. Camden PES appealed. We hold that

the trial court erred in finding that issues of material fact existed, and we reverse and remand

for the trial court to decide whether Camden PES is entitled to charitable immunity on the

undisputed facts.

                                  Facts and Procedural History

       Lillie Whitney was a resident of Camden PES from June 1, 2015, until August 16,

2016, and she passed away on August 18, 2016. After Lillie’s death, her daughter was

appointed as personal representative of Lillie’s estate and sued Camden PES and numerous

other entities for negligence and other causes of action related to Lillie’s care and treatment

while living at Camden PES.3




       3
        The others sued include Southern Administrative Services, LLC (the facility’s
administrative services company); Care Plus Staffing , LLC (which provides staffing services
and employs the nursing staff at the facility); ProCare Therapy Services, LLC (the facility’s
physical- and occupational-therapy provider); Professional Nursing Solutions, LLC (which
provides nurse-consultant services to the facility); Ponthie Holdings, LLC; JEJ Investments,
LLC; John Ponthie; Ross Ponthie; Mark Thompson; and Angela Marlar, in her capacity as
Administrator of Ouachita Nursing and Rehabilitation Center.

                                               2
        Camden PES is incorporated under the Arkansas Nonprofit Corporation Act and

operates a nursing home doing business as Ouachita Nursing and Rehabilitation Center.

Camden PES’s articles of incorporation state that the corporation “embraces the culture

change model of care and will foster the statewide development of person-centered care in

long-term care facilities to ensure elders attain or maintain their highest practicable level of

well-being.”

        Camden PES filed a motion for summary judgment, claiming that it was immune

from suit based on the doctrine of charitable immunity. Camden PES attached exhibits in

support of its motion, which included its Medicaid cost reports and its articles of

incorporation. Camden PES also attached three affidavits in support of its motion. These

affidavits are summarized as follows.

        Richard V. Urquhart is a certified public accountant who was engaged by Camden

PES as an expert witness. Urquhart stated in his affidavit that he has forty-seven years’

experience in public accounting and management positions with health-care companies, and

that throughout his career, he has routinely performed audits and cost-report analyses.

Urquhart analyzed Camden PES’s Medicaid cost reports from September 2015 to June 2018

as well as other financial documentation related to Camden PES’s operations in formulating

his expert opinions. Urquhart also reviewed financial information for other long-term-care

facilities operating in Arkansas to compare Camden PES’s operations to other comparable

facilities.




                                               3
       Urquhart stated that between September 2015 and June 2018, Camden PES

sustained an overall loss of 5.45 percent, whereas other comparable for-profit facilities gained

an average of 2.56 percent to 4.99 percent. Urquhart also stated that he had reviewed the

service agreements between Camden PES and Southern Administrative Services, ProCare

Therapy Services, and Care Plus Staffing and that these types of services are consistent with

services typically obtained by similar nursing-home entities. Urquhart gave the opinion that

Camden PES is paying reasonable, arms-length rates for these services. Finally, Urquhart

stated that between September 2015 and June 2018, Camden PES reported a total expense

for free care to residents—meaning amounts that it recognized would not be paid—of

$307,000.

       Jeff Harrington has served as regional vice president for Southern Administrative

Services and has worked with the charitable-care committee for Camden PES since

September 2015. In his affidavit, Harrington stated:

       Most Ouachita Nursing residents qualify for Medicare or Medicaid coverage, but
       Ouachita Nursing still provided free care to residents who did not qualify for
       Medicare or Medicaid. Ouachita Nursing provides health-care services to residents,
       up front, without any guarantee of future payment for services. In some instances,
       Ouachita Nursing did not receive payment for its services, and continued to provide
       services knowing that it would not be able to collect payment. In other words,
       Ouachita Nursing was willing to accept residents, and in fact did accept residents,
       who were unable to pay for services.

Harrington’s affidavit provided numerous specific examples of free health care provided to

Camden PES’s residents. Harrington also stated that to the best of his belief, during his

time working with Camden PES the facility had not filed a lawsuit against a resident to



                                               4
collect a debt; had never turned a resident over to a collection agency; and had treated all

residents uniformly regardless of their ability to pay.

       Camden PES also submitted the affidavit of Angela Marlar. Marlar is a former board

member and administrator for Camden PES. Marlar stated that the board members receive

no compensation. Marlar did, however, receive $84,988.80 in annual compensation for her

position as administrator.

       Whitney opposed Camden PES’s motion for summary judgment, arguing that there

were factual questions as to Camden PES’s charitable status. In support of its opposition to

summary judgment, Whitney attached the affidavit of John C. Langham, a certified public

accountant who specializes in all aspects of accounting and auditing and has experience with

the accounting functions of charitable organizations and nursing homes. Langham gave the

opinion that Camden PES does not act as a charitable entity but rather operates as a for-

profit entity in the same manner as other similar for-profit nursing homes.

       In his affidavit, Langham stated he reviewed numerous financial records—which

primarily focused on records pertaining to the 2016 tax year—related to Camden PES and its

operation of the nursing home. Langham’s interpretation of the financial documents he

reviewed was that Camden PES was created as a shell entity to pass profits off to other related

entities in order to maintain charitable status. Langham further opined that Camden PES

does not act as a charitable entity but rather operates Ouachita Nursing and Rehabilitation

Center in the same manner as other similar for-profit nursing homes. Langham then




                                               5
proceeded to give various examples in support of his opinion that Camden PES does not

operate as a truly charitable entity but instead funnels its profits to related entities.

       Generally, Langham’s affidavit focused on two areas. First, Langham discussed

Camden PES’s participation in a captive insurance program for its liability-insurance

coverage. Second, Langham discussed four specific independent contractors that provide

staffing, services, or supplies for Camden PES, which Langham opines are related entities.

       Langham stated that Camden PES appears to use a related “captive-insurer” for its

professional-liability insurance, which is consistent with a for-profit entity.         Langham

explained:

       Camden-PES, Inc. also appears to be a for profit entity based on the fact that the
       company appears to utilize a related “Captive Insurer” for its professional liability
       insurance. Based on Camden-PES, Inc.’s Arkansas cost report for the period ended
       June 30, 2017, Camden-PES, Inc. paid $365,934 for professional liability insurance
       despite the fact that they only had insurance coverage in the amount of $250,000 per
       occurrence and $750,000 aggregate. The cost of the insurance coverage seems
       extremely high for the amount of coverage provided which is consistent with the
       utilization of a “Captive Insurer.” Based on my experience, utilization of a related
       “Captive Insurer” generally involves the operating company, Camden-PES, Inc.,
       paying and deducting excessively high insurance premiums to the related “Captive
       Insurance” company. The premiums paid are high compared to the amount of
       coverage provided. The related “Captive Insurance” company enjoys the tax benefit
       of being able to exclude its first $1 million dollars in premium income from ordinary
       income tax. Camden-PES, Inc. is only one of at least 26 Arkansas facilities believed
       to utilize the same “Captive Insurer” which were organized by John Ponthie and Amy
       Wilbourn similarly to Camden-PES, Inc. The owners of the “Captive Insurance”
       company then recover those excess premiums at a later date as capital gain income
       upon the liquidation of the “Captive Insurance” company. Said income is then taxed
       only as capital gains instead of ordinary income representing a significant tax savings.
       Utilization of a “Captive Insurer” is consistent with a for-profit entity.




                                                6
       Langham then discussed the manner in which Camden PES paid and accounted for

third-party services provided to the facility. In particular, Langham discussed Camden PES’s

relationship with Care Plus Staffing, ProCare Therapy Services, Southern Administrative

Services, and Professional Nursing Solutions.4 Upon review of these records, Langham

opined that these four entities were related entities to Camden PES, but the relationship was

undisclosed on certain IRS forms. Langham stated:

               Four of the five entities listed as Independent Contractors on Camden PES’s
       IRS Form 1023, Part V, Line 1c, appear to be related to Camden PES through
       business relationships as disclosed on Attachment 14 (Schedule G) . . . . They appear
       to have been incorporated by and have the same registered agent as Camden PES . . .
       as well as ten other entities named Progressive Eldercare Services for 25 other
       Arkansas locations, 19 of which list John Ponthie or Amy Wilbourn as the
       incorporator/organizer. Attorney Amy Wilbourn . . is listed as the registered agent
       for all of these entities. On IRS form 1023, Part V, Line 2a - the question asks “are
       any of your officers, directors, or trustees related to each other through family or
       business relationships?” The question is answered, “no.”. . . Likewise, on IRS form
       1023, Part V, Line 2c - the question asks “are any of your officers, directors or trustees
       related to your highest compensated employees or highest compensated independent
       contractors listed on lines 1b or 1c through family or business relationships?” The
       question is answered “no.” However, in Attachment 14 (Schedule G) of the same
       document, Camden PES lists four of the five Independent Contractors listed on Line
       1c as being related entities. Therefore, it appears that . . . Care Plus Staffing, ProCare
       Therapy Services, Southern Administrative Services, and Professional Nursing
       Solutions are all related business entities to Camden PES.

Then Langham concluded:

       Another example that appears to be Camden PES funneling profit to related entities
       can be seen by reviewing the Arkansas DHS Cost Report for the period from 7/1/16–
       6/30/17 and the IRS Form 990 Income Tax Return for 2016. The cost report
       indicates $6,864,379 in total revenue and $6,924,885 in total expenses. In the

       4
         These are the same entities (plus one more) that Richard V. Urquhart referred to in
his affidavit wherein he concluded that these were arms-length transactions and that the rates
paid by Camden PES to these entities are reasonable in the industry.

                                               7
       expense section, Column 3 “Related Party Expense Adjustment,” an entity is
       supposed to reduce any profit from dealing with related parties in arriving at
       “Allowable Expenses.” No entries have been made despite the fact that on IRS Form
       1023, Attachment 14 (Schedule G), Camden-PES, Inc. lists four “Independent
       Contractors” on item 1c as being related entities. These “related entities” include
       Care Plus Staffing, ProCare Therapy Services, Southern Administrative Services, and
       Professional Nursing Solutions.

       Langham stated that, according to the IRS Form 990 Income Tax Return for 2016,

the amount paid to the “Independent Contractors” was $4,239,574, which amounts to

about 60 percent of Camden PES’s total expenses being paid to the four entities related to

Camden PES. Langham opined that this is, at best, disingenuous and, at worst, tantamount

to Medicaid fraud. The implication from Langham’s opinion as expressed in his affidavit

was that Camden PES was paying higher than reasonable fees and rates to these four related

entities which, in effect, funneled profits that should be attributable to Camden PES to the

four related entities in order to maintain Camden PES’s charitable status.

       The trial court entered an order denying Camden PES’s motion for summary

judgment. In its order the trial court found:

       NOW BEFORE the court is the motion of Defendant’s Camden-Progressive
       Eldercare Services for summary judgment on the issue of charitable immunity and
       from the pleadings, argument of counsel and its review, the court finds that issues of
       material fact exist and that the motion should be denied.

(Emphasis added.) Camden PES timely appealed from the trial court’s order denying

summary judgment, and it argues on appeal that it established entitlement to charitable

immunity as a matter of law.

                                         Discussion



                                                8
       We set forth the following considerations with respect to the charitable-immunity

doctrine in St. Bernard’s Community Hospital Corp. v. Cheney, 2021 Ark. App. 236, at 5, 625

S.W.3d 398, 403:

               The essence of the charitable-immunity doctrine is that organizations such as
       agencies and trusts created and maintained exclusively for charity may not have their
       assets diminished by execution in favor of one injured by acts of persons charged with
       duties under the agency or trust. George v. Jefferson Hosp. Ass’n, 337 Ark. 206, 987
       S.W.2d 710 (1999). Charitable immunity is immunity from suit, not simply
       immunity from liability. See Low v. Ins. Co. of N. Am., 364 Ark. 427, 220 S.W.3d 670
       (2005). Immunity from suit is an entitlement not to stand trial or face the other
       burdens of litigation, while immunity from liability is a mere defense to a suit. See
       Robinson v. Beaumont, 291 Ark. 477, 725 S.W.2d 839 (1987). Because the charitable-
       immunity doctrine favors charities and results in a limitation of potentially
       responsible persons whom an injured party may sue, we give the term “charitable
       immunity” a narrow construction. Williams v. Jefferson Hosp. Ass’n, 246 Ark. 1231,
       442 S.W.2d 243 (1969).

       In Masterson v. Stambuck, 321 Ark. 391, 902 S.W.2d 803 (1995), the supreme court

set forth several factors to determine whether an organization is entitled to charitable

immunity. These factors are:

       (1) whether the organization’s charter limits it to charitable or eleemosynary purposes;
       (2) whether the organization’s charter contains a “not-for-profit” limitation; (3)
       whether the organization’s goal is to break even; (4) whether the organization earned
       a profit; (5) whether any profit or surplus must be used for charitable or eleemosynary
       purposes; (6) whether the organization depends on contributions and donations for
       its existence; (7) whether the organization provides its services free of charge to those
       unable to pay; and (8) whether the directors and officers receive compensation.

Id. at 401, 902 S.W.2d at 809. These factors are illustrative, not exhaustive, and no single

factor is dispositive of the charitable status. Id. at 401, 902 S.W.2d at 810. Our court has

also held that a pivotal issue in determining one’s entitlement to charitable immunity is




                                               9
whether the charitable form has been abused. Watkins v. Elder Outreach of Little Rock, 2012

Ark. App. 301, 420 S.W.3d 477.

       The previous summary-judgment standard in a charitable-immunity case was set forth

by the supreme court in Anglin v. Johnson Regional Medical Center, 375 Ark. 10, 15, 289 S.W.3d

28, 31 (2008):

       The law is well settled that summary judgment is to be granted by a circuit court only
       when it is clear that there are no genuine issues of material fact to be litigated, and
       the party is entitled to judgment as a matter of law. Once the moving party has
       established a prima facie entitlement to summary judgment, the opposing party must
       meet proof with proof and demonstrate the existence of a material issue of fact. On
       appellate review, we determine if summary judgment was appropriate based on
       whether the evidentiary items presented by the moving party in support of the motion
       leave a material fact answered.

(Citations omitted.)

       However, in 2019 the Anglin summary-judgment standard was substantially altered in

charitable-immunity cases by the supreme court in Davis Nursing Home Ass’n v. Neal, 2019

Ark. 91, 570 S.W.3d 457 (Neal III).5 In Neal III, the supreme court held that although

disputed factual issues concerning an organization’s charitable status may be presented to a

jury, the ultimate question of charitable immunity remains a matter of law for the court to

decide. Here is the operative language in Neal III:

       In some cases, while there may be fact issues involved, they are not matters of disputed
       fact. Rather they are differing legal interpretations of undisputed facts. In such cases,
       the circuit court should grant summary judgment where reasonable persons would
       not reach different conclusions based upon those undisputed facts.

       5
        As we explained in St. Bernard’s, supra, we refer to this supreme court opinion as Neal
III because it was the third in a line of appellate decisions with respect to the dispute between
the parties therein.

                                               10
       ....

       If the existence of charitable immunity turns on disputed factual issues, then the jury
       may determine the facts and the circuit court will subsequently determine whether
       those facts are sufficient to establish charitable immunity.

Neal III, 2019 Ark. 91, at 6–8, 570 S.W.3d at 461–62 (citations omitted).

       The threshold question in the Neal III framework is whether there are disputed material

facts or whether there are undisputed facts with differing interpretations. If there are disputed

material facts regarding charitable immunity, then summary judgment is improper because

these disputed facts must be submitted to the jury for its findings. Then, in a procedure left

unexplained in Neal III, the trial court uses the jury’s findings of fact to make its

determination of whether the defendant is entitled to charitable immunity as a matter of

law. If, however, there are undisputed facts and merely differing interpretations of those

facts, then summary judgment is proper if reasonable persons could not reach different

conclusions based on those undisputed facts.

       In this case, the trial court denied Camden PES’s motion for summary judgment after

finding that issues of material facts existed as to Camden PES’s claim of charitable immunity.

However, we conclude that the trial court erred in finding that there were disputed issues of

material fact. Rather, our review of the record reveals that the facts in this case were

undisputed with merely different interpretations. Therefore, in the summary-judgment

proceeding, Neal III requires the trial court to determine whether Camden PES was entitled

to charitable immunity on these undisputed facts as a matter of law.



                                               11
       In determining whether Camden PES was entitled to summary judgment on

charitable immunity, we must review the Masterson factors as they relate to the evidence

presented. The first two factors are (1) whether the organization’s charter limits it to

charitable or eleemosynary purposes; and (2) whether the organization’s charter contains a

“not-for-profit” limitation. Here, Camden PES’s articles of incorporation classify the entity

as a “public benefit corporation,” which is defined by the Arkansas Nonprofit Corporation

Act as one formed “to perform good works, to benefit society or improve the human

condition.” See Ark. Code Ann. § 4-33-140(29) (Repl. 2016). The articles of incorporation

further provide that Camden PES “is organized exclusively for charitable, religious,

educational, and scientific purposes.” Camden PES is tax exempt, and its articles of

incorporation provide that it is “organized under the Arkansas Nonprofit Act.” They also

state that the corporation is prohibited from engaging in activities inconsistent with federal

nonprofit tax status. These facts were not disputed.

       The third factor is whether the organization’s goal is to break even, and the fourth

factor is whether the organization earned a profit. Camden PES’s articles of incorporation

state that the financial goal of the corporation is to break even. Urquhart stated in his

affidavit that for the period from September 2015 to June 2018, Camden PES sustained a

loss of 5.45 percent. However, in Langham’s affidavit, he opined that Camden PES’s

organizational and accounting framework is designed to show a loss and that it actually

operates as a for-profit nursing home. The opinions formulated by Urquhart and Langham

were not based on disputed issues of fact but were instead differing interpretations of


                                             12
undisputed factual documentation. That being so, these were not issues for a jury but were

rather for the trial court to decide under the Neal III framework.

       The fifth factor is whether any profit or surplus must be used for charitable or

eleemosynary purposes. Camden PES’s articles of incorporation provide, “No part of the

net earnings of the corporation shall inure to the benefit of, or be distributable to, its

members, trustees, officers, or other private persons, except that the corporation shall be

authorized and empowered to pay reasonable compensation for services rendered and to

make payments and distributions in furtherance of the purposes set forth herein.” No

further proof was offered on this factor.

       The sixth factor is whether the organization depends on contributions and donations

for its existence. Camden PES put on no proof of any contributions or donations, and it

conceded in its brief in support of its summary-judgment motion that it does not rely on

charitable contributions to operate. However, Camden PES cites George v. Jefferson Regional

Medical Center, 337 Ark. 206, 987 S.W.2d 710 (1999), where the supreme court stated that

“a modern hospital, with rare exceptions, would find it extremely difficult to operate wholly

or predominantly on charitable donations. The fact that a non-profit medical provider relies

on funding sources other than contributions or donations cannot negate its overriding

charitable purpose.” George, 337 Ark. at 214, 987 S.W.2d at 714.

       The seventh factor is whether Camden PES offers services free of charge to those

unable to pay. Harrington stated in his affidavit that Camden PES provides health-care

services to residents who are unable to pay and that Camden PES never takes legal action


                                             13
against a nonpaying resident. Urquhart in his affidavit noted that between September 2015

and June 2018, Camden PES gave $307,000 in free care to residents.

         Whitney counters Camden PES’s claim of free care by noting that, from the financial

documents presented, the $307,000 Camden PES claims to have given in free care from

September 2015 to June 2018 represents only 4.4 percent of the revenue generated by

Camden PES in a single year—2016. Langham stated in his affidavit that “given the millions

of dollars in revenue generated by Camden-PES, Inc., I found no evidence of significant

services being offered free of charge or to those unable to pay.” Whitney further notes that

Camden PES’s admission agreement does not inform indigent residents of their option to

receive free or reduced-cost care, and instead requires timely payment by the first of each

month or the resident is subject to being discharged. The parties here again are arguing

different interpretations of undisputed facts, which is an issue to be determined by the trial

court.

         The eighth factor is whether the organization’s directors and officers receive

compensation. Camden PES’s board members receive no compensation, but Camden PES

compensates its administrator with annual compensation of around $85,000 a year. These

facts are not in dispute, but the supreme court has held that it is not necessary for charitable

organizations to have entirely volunteer staff and management. See George, supra.

         Additionally, as we stated above, although it is not listed as one of the Masterson

factors, this court has held that another relevant consideration is whether the charitable form

has been abused. See St. Bernard’s, supra. In Watkins v. Elder Outreach of Little Rock, 2012 Ark.


                                               14
App. 301, 420 S.W.3d 477, we held that this is a pivotal issue in determining one’s

entitlement to charitable immunity.

       Before addressing the issue of abuse of the charitable form as it relates to this case,

we first address Camden PES’s threshold argument that this issue should not be considered

in our analysis because it has never been expressly adopted by the supreme court as a one of

the charitable-immunity factors. We disagree with this argument. We note that when the

supreme court delivered Masterson in 1995, it held that the eight factors listed are illustrative

and not exhaustive.      Moreover, after our court delivered Watkins in 2012, we have

consistently engaged in an analysis of whether there has been abuse of the charitable form

when deciding charitable-immunity cases. See, e.g., St. Bernard’s, supra; Progressive Eldercare

Services-Saline v. Cauffiel, 2016 Ark. App. 523, 508 S.W.3d 59. We have applied the abuse-

of-the-charitable-form consideration for ten years with no rebuke from the supreme court,

and therefore, we apply it here.

       In Neal v. Davis Nursing Home Ass’n, 2015 Ark. App. 478, 470 S.W.3d 281 (Neal I),

we stated that the flow of money and the relationship between the facility and other service

providers can be critical to determining whether an entity is truly charitable or merely a

conduit through which to funnel money and divert profits. In Cauffiel, supra, we stated that

the abuse-of-the-charitable-form analysis was derived directly from the third, fourth, and fifth

Masterson factors, where the analysis is focused on the organization’s profits.

       Camden PES submitted evidence that the charitable form was not being abused. In

this regard, Urquhart gave the opinion that according to his analysis, it appeared that


                                               15
Camden PES was paying reasonable, arms-length rates for the services provided by its

suppliers and vendors, including Southern Administrative Services, ProCare Therapy

Services, and Care Plus Staffing.

       However, Whitney’s expert, Langham, offered a contrasting opinion. Langham

stated that based on his review of the information made available to him “it is apparent that

Camden-PES, Inc. was created as a shell entity to pass profits off to other related entities in

order to maintain charitable status.” Langham opined that Camden PES “does not act as a

charitable entity, but rather operates Ouachita Nursing and Rehabilitation Center in the

same manner as other similar for-profit nursing homes.” Langham then gave various

examples in support of his opinion that Camden PES does not operate as a truly charitable

entity but instead funnels its profits to related entities, which include Care Plus Staffing,

ProCare Therapy Services, Southern Administrative Services, and Professional Nursing

Solutions.

       Although the opinions of Urquhart and Langham differed on their respective

interpretation of the financial records and their respective opinions on whether the

charitable form was being abused, their differences in opinion were not based on disputed

facts. Rather, these opinions were different interpretations of undisputed facts. Having the

same set of facts before them, Urquhart opined that Camden PES was paying reasonable

arms-length rates for third-party services, while Langham implied that the rates to third-party

related entities were being inflated to show a loss on paper while Camden PES was actually

earning a profit similar to a for-profit nursing home. Again, we have differing interpretations


                                              16
of undisputed facts, and it is for the trial court to decide, under the Neal III framework,

whether the charitable form was being abused.

       Having reviewed the record, we hold that the trial court erred in finding that issues

of material fact existed as to whether Camden PES was entitled to charitable immunity.

There are no issues of material fact in this case; rather there are different interpretations of

undisputed facts. That being so, pursuant to the supreme court’s directive in Neal III, supra,

the trial court should grant summary judgment if, upon review of the evidence on remand,

the court determines that reasonable persons would not reach different conclusions on the

undisputed facts. Our conclusion is not necessarily that it was error to deny summary

judgment on the merits of charitable immunity but rather that the trial court erred in

deciding that the issue of charitable immunity would proceed to trial on the record

presented. See St. Bernard’s, supra.

       Finally, we acknowledge that Camden PES also raises one additional argument.

Citing K.C. Properties of Northwest Arkansas, Inc. v. Lowell Investment Partners, LLC, 373 Ark.

14, 280 S.W.3d 1 (2008), it argues that, in the context of piercing the corporate veil, a court

will disregard the corporate façade only when the corporate form has been abused to the

injury of a third party. Camden PES claims that Whitney failed to show that the charitable

form was abused to her injury, noting that Whitney is requesting damages that may be

available from several other defendants who do not seek charitable immunity. However, to

preserve an issue for appellate review, an appellant must specifically raise the argument relied

on to the trial court, develop the argument there, and obtain a ruling on the argument.


                                              17
Evans v. Carpenter, 2022 Ark. App. 83, 642 S.W.3d 235 . Because Camden PES did not raise

this argument below, we do not address it.

                                           Conclusion

       We reverse and remand because the trial court erred in finding that issues of material

fact existed as to whether Camden PES was entitled to charitable immunity. Rather, this

case involved differing interpretation of undisputed facts. On remand, the trial court should

grant summary judgment if reasonable persons would not reach different conclusions based

upon the undisputed facts.

       Reversed and remanded.

       GRUBER, J., agrees.

       WHITEAKER, J., concurs.

       PHILLIP T. WHITEAKER, Judge, concurring. I agree with the majority that the facts

in this case are not in dispute and that the trial court erred in finding that issues of material

fact existed. However, I write to express my concern that implementation of the framework

espoused in Davis Nursing Home Ass’n v. Neal, 2019 Ark. 91, 570 S.W.3d 457 (Neal III), may

set our traditional summary-judgment standard on its head.

       In summary-judgment proceedings, a trial court is tasked with deciding whether

questions of material fact exist to be resolved at trial and, in so doing, must avoid weighing

and resolving conflicting testimony. Turner v. Nw. Ark. Neurosurgery Clinic, P.A., 84 Ark. App.

93, 105, 133 S.W.3d 417, 424 (2003). In fact, the supreme court has noted that summary

judgment is not designed for assessing the probative strength of conflicting proof or expert


                                               18
opinions. Green v. Alpharma, Inc., 373 Ark. 378, 396, 284 S.W.3d 29, 42 (2008). That being

said, I believe that the framework set forth in Neal III ostensibly requires the circuit court to

either resolve the conflicting opinions of the parties’ expert witnesses or to weigh their

credibility in order to determine whether “reasonable persons” could reach differing

conclusions as to the undisputed facts. Thus, our traditional summary-judgment standard

may be turned on its head.

       Kutak Rock LLP, by: Mark W. Dossett, Jeff Fletcher, and Samantha Blassingame, for

appellant.

       Reddick Moss, PLLC, by: Brian D. Reddick, Matthew D. Swindle, and Heather G. Zachary,

for appellee.




                                               19